EXHIBIT 10.26
 
RELEASE


RELEASE effective as of the date set forth below, by LATITUDE GLOBAL, INC., a
Florida corporation with an address at 6022 San Jose Boulevard, Jacksonville,
Florida 32217 (“RELEASOR”), in favor of BLINK COUTURE, INC., a Delaware
corporation, and LATITUDE GLOBAL ACQUISITION CORP., a corporation previously
formed and existing under the laws of the State of Florida and dissolved by
administrative dissolution on September 28, 2012, each with an address at c/o
Regent Private Capital, LLC, 5727 South Lewis Avenue, Tulsa Oklahoma 74105
(collectively “RELEASEES”).


WHEREAS, pursuant to a Termination and Release Agreement, by and among RELEASOR
and RELEASEES, dated as of December 5, 2012 (the “Termination Agreement”), the
RELEASOR, pursuant to the authorization of its Board of Directors, has agreed to
provide this RELEASE to the RELEASEES;


NOW, THEREFORE, in consideration of the sum of TEN DOLLARS ($10.00) and the
additional consideration provided pursuant to the terms of the Termination
Agreement, the receipt and sufficiency of which payment from RELEASEES is hereby
acknowledged, RELEASOR, for itself, and its officers, directors, shareholders,
successors and assigns, hereby fully releases, discharges and acquits RELEASEES
and each of their present and former officers, directors, shareholders, agents
and attorneys, and each of their heirs, executors, administrators, successors
and assigns, from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands of any kind or nature whatsoever, at
law, admiralty or in equity which RELEASOR ever had, now has or hereafter can,
shall or may have, which are or may be based upon any facts, acts, conduct,
representations, omissions, contracts, claims, events, causes, matters or things
of any kind or character, whatsoever, existing or occurring at any time on or
before the date of this RELEASE, relating solely to RELEASEES’ liabilities and
obligations under the terms and conditions of that certain Agreement and Plan of
Merger by and among RELEASOR and RELEASEES, dated as of November 10, 2011;
provided, however, that RELEASOR shall not release RELEASEES with respect to any
of their respective obligations under the Termination Agreement.


This RELEASE may not be changed orally.


IN WITNESS WHEREOF, the RELEASOR, through the acts of each of its properly
authorized officers, has hereunto executed this RELEASE as of the 6th day of
December 2012.





 
LATITUDE GLOBAL, INC.
         
 
By:
/s/ Brent W. Brown      
Brent W. Brown
      Chief Executive Officer          





 
1

--------------------------------------------------------------------------------

 


STATE OF      FLORIDA                  )
     ss:
COUNTY OF  DUVAL                      )




On the 6th day of December, 2012, before me, the undersigned, personally
appeared BRENT W. BROWN on behalf of LATITUDE GLOBAL, INC., and personally is
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity as Chief Executive Officer, and
that by his signature on the instrument executed the instrument on behalf of
LATITUDE GLOBAL, INC.
 

             
 
  /s/ Sharon L. Brown        Notary Public       Title           






 
 
2

--------------------------------------------------------------------------------



